Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered September 11, 2006, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 19 years to life, unanimously affirmed.
We perceive no basis for reducing the sentence.
Defendant’s claim regarding the imposition of a mandatory surcharge and fees is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it (see People v Lemos, 34 AD3d 343 [2006], lv denied 8 NY3d 924 [2007]). Concur—Mazzarelli, J.P., Marlow, Williams, Catterson and Kavanagh, JJ.